     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 1 of 8



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                   No. CV-12-00601-PHX-ROS
10                   Plaintiffs,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                   Defendants.
14
15          The Court has monitored Defendants’ compliance with the Stipulation’s
16   Performance Measures and has observed that unacceptable levels of noncompliance remain
17   in three critical respects.
18          The first group of noncompliant PMs are a subset of PMs over which Judge Duncan
19   ordered Defendants to Show Cause in October 2017 and, ultimately, imposed sanctions in
20   June 2018 stemming from their failure to meet the standard to discharge their contempt.
21   Nine PMs at Eyman, Lewis, Florence, and/or Tucson Complex remain substantially
22   noncompliant nearly one year after sanctions were imposed. Defendants’ continued
23   excuses for noncompliance do not reflect the seriousness of their prolonged breach of the
24   Stipulation or the ramifications of their failure to meet their obligations in the affected
25   fundamental aspects of health care delivery.
26   >>>
27   >>>
28   >>>
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 2 of 8



 1   PM Noncompliance from October 2017 OSC                January 2019   February 2019
 2   PM 11—Are newly prescribed provider-ordered           Eyman 84%      Eyman 84%
     formulary medications provided to the inmate
 3   within two (2) business days after prescribed, or
 4   on the same day, if prescribed STAT?
     PM 35—For intersystem transfers (complex to           Eyman 78%      Eyman 60%
 5   complex), are all inmate medications (KOP and         Lewis 78%
 6   DOT) transferred with and provided to the
     inmate or otherwise provided at the receiving
 7   prison without interruption?
     PM 39—Are routine provider referrals being            Lewis 70%      Lewis 0%
 8
     addressed by a medical provider and referrals
 9   requiring a scheduled provider appointment
     being seen within fourteen (14) calendar days of
10
     the referral?
11   PM 44—Are inmates that are returning from an          Eyman 44%      Eyman 40%
     inpatient hospital stay or ER transport with
12   discharge recommendations from the hospital
13   having         the      hospital’s        treatment
     recommendations reviewed and acted upon by a
14   Medical Provider within 24 hours?
15   PM 47—Are Medical Providers communicating             Eyman 47%      Eyman 41%
     the results of the diagnostic studies to the inmate   Lewis 15%      Lewis 0%
16   upon request and within seven (7) calendar days
17   of the date of the request?
     PM 50—Are Medical Providers reviewing the             Florence 53% Florence 43%
18   diagnostic report, including pathology reports,
19   and acting upon the reports with abnormal
     values within five (5) calendar days of receiving
20   the report at the prison?
21   PM 51—Are routine consultations being                 Eyman 50%    Eyman 45%
     scheduled and completed within 60 calendar            Florence 76% Florence 69%
22   days of the consultation being requested by the       Tucson 81%   Tucson 69%
23   provider?
     PM 52—Are specialty consultation reports              Florence 59% Florence 71%
24   being reviewed and acted on by a provider
     within seven (7) calendar days of receiving the
25
     report?
26   PM 66—Are medical provider encounters                 Florence 40% Florence 70%
     occurring at a minimum of every 72 hours for          Tucson 70%   Tucson 60%
27
     IPC inmates?
28


                                                 -2-
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 3 of 8



 1          In addition to the failure to bring the OSC PMs into compliance, a second category
 2   of PMs are currently substantially noncompliant and have been for at least 3 of the last 6
 3   months. These PMs also involve the provision of prescription medication, referrals to
 4   appointments with health care providers, and follow-through on hospital discharge
 5   instructions.
 6
 7    Other PMs Noncompliant for 3+ months in the last 6 months
      PM 15—Are Inmates who refuse prescribed medication (or no        Lewis Noncompliant
 8    show) being counseled by a QHCP after three consecutive          since January 2018
 9    refusals?                                                        (except 3 months)
      PM 19—Perpetual inventory medications will be signed off on      Lewis Noncompliant
10    the Inmate’s individual MAR.                                     since January 2018
                                                                       (except 1 month)
11
      PM 24—Are emergency medical response bags checked daily, Lewis Noncompliant
12    inventoried monthly, and contain all required essential items?   since February 2018
                                                                       (except one month)
13
      PM 37—Is the inmate being seen on sick call by an RN within Lewis Noncompliant
14    24 hours after the HNR is received (or immediately if identified since July 2018
      with an emergent need, or the same day if identified as having
15
      an urgent need)?
16    PM 42—Is a follow-up sick call encounter occurring within the Florence
      time frame specified by the Medical or Mental Health Provider? Noncompliant since
17                                                                     January 2018 (except
18                                                                     3 months)
      PM 44—Are inmates that are returning from an inpatient Florence
19    hospital stay or ER transport with discharge recommendations Noncompliant since
20    from the hospital having the hospital’s treatment January 2018 (except
      recommendations reviewed and acted upon by a Medical one month)
21    Provider within 24 hours?
22    PM 44—Are inmates that are returning from an inpatient Lewis Noncompliant
      hospital stay or ER transport with discharge recommendations since January 2018
23    from the hospital having the hospital’s treatment (except four months)
24    recommendations reviewed and acted upon by a Medical
      Provider within 24 hours?
25    PM 49—Are patients for whom a provider’s request for Florence
26    specialty services is denied told of the denial by a Medical Noncompliant since
      Provider at the patient’s next scheduled appointment, no more July 2018
27    than 30 days after the denial, and the Provider documents in the
28    patient’s medical record the Provider’s follow-up to the denial?



                                               -3-
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 4 of 8



 1    PM 67—In an IPC, do registered nurses will conduct and Tucson noncompliant
 2    document an assessment at least once every shift? Graveyard since January 2018
      shift assessments can be welfare checks.
 3
 4
           Finally, performance generally at the Eyman Complex is woefully deficient and
 5
     reflects a wholesale breakdown in the medical unit’s operations.
 6
 7   Eyman Noncompliant Performance Measures                      January 2019 February 2019
 8   PM 6—Are provider orders noted daily with time, date,        76%          78%
     and name of person taking the orders off?
 9   PM 11—Are newly prescribed provider-ordered                  84%          84%
10   formulary medications provided to the inmate within two
     (2) business days after prescribed, or on the same day, if
11   prescribed STAT?
12   PM 12—Do Medical records contain documentation of            85%          78%
     refusals or “no shows”?
13   PM 14—Are refills for chronic care or requested by a         54%          84%
14   prisoner between three and seven business days prior to
     the prescription running out completed in a timely manner
15   such that there is no interruption or lapse in medication?
16   PM 15—Are Inmates who refuse prescribed medication           92%          70%
     (or no show) being counseled by a QHCP after three
17   consecutive refusals?
18   PM 35—For intersystem transfers (complex to complex),        78%          60%
     are all inmate medications (KOP and DOT) transferred
19   with and provided to the inmate or otherwise provided at
20   the receiving prison without interruption?
     PM 37—Is the inmate being seen on sick call by an RN         22%          24%
21   within 24 hours after the HNR is received (or immediately
     if identified with an emergent need, or the same day if
22
     identified as having an urgent need)?
23   PM 39—Are routine provider referrals being addressed by      32%          66%
     a medical provider and referrals requiring a scheduled
24
     provider appointment being seen within fourteen (14)
25   calendar days of the referral?
     PM 40—Are urgent provider referrals being seen by a          63%          100%
26
     Medical Provider within 24 hours of the referral?
27   PM 42—Is a follow-up sick call encounter occurring           52%          34%
     within the time frame specified by the Medical or Mental
28   Health Provider?


                                               -4-
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 5 of 8



 1   PM 44—Are inmates that are returning from an inpatient         44%          40%
 2   hospital stay or ER transport with discharge
     recommendations from the hospital having the hospital’s
 3   treatment recommendations reviewed and acted upon by a
 4   Medical Provider within 24 hours?
     PM 47—Are Medical Providers communicating the                  47%          41%
 5   results of the diagnostic studies to the inmate upon request
     and within seven (7) calendar days of the date of the
 6
     request?
 7   PM 49—Are patients for whom a provider’s request for           52%          56%
     specialty services is denied told of the denial by a Medical
 8
     Provider at the patient’s next scheduled appointment, no
 9   more than 30 days after the denial, and the Provider
     documents in the patient’s medical record the Provider’s
10   follow-up to the denial?
11   PM 51—Are routine consultations being scheduled and            50%          45%
     completed within 60 calendar days of the consultation
12   being requested by the provider?
13   PM 52—Are specialty consultation reports being                 71%          68%
     reviewed and acted on by a provider within seven (7)
14   calendar days of receiving the report?
15   PM 72— Do inmates who refuse prescribed diets for more         94%          6%
     than 3 consecutive days receive follow‑up nutritional
16   counseling by a QHCP?
17
18          For the last several years, all three of these categories of failures have been the
19   subject of scrutiny by the Court and multiple remedial plans by Defendants. Most recently,
20   the Court engaged Dr. Marc Stern to evaluate certain specific failures and to recommend
21   corrective measures to bring certain PMs at certain complexes into compliance. But while
22   the Court expert’s analysis and opinion are pending, the potential of further contempt
23   sanctions is also appropriate because of Defendants’ failure to honor its obligations under
24   the Stipulation and to the prisoners in their charge.
25          Accordingly, pursuant to the Court’s contempt power under 18 U.S.C. § 401 and
26   the Stipulation (Doc. 1185-1 at ¶ 36 (“the Court shall retain the power to enforce this
27   Stipulation through all remedies provided by law”)), Defendants’ must bring the following
28   Performance Measures at the following complexes into compliance no later than July 1,


                                                 -5-
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 6 of 8



 1   2019.
 2           IT IS THEREFORE ORDERED that Defendants bring the following
 3   performance measures into substantial compliance no later than July 1, 2019:
 4
 5       Performance Measure 6 (Are provider orders noted daily with time, date, and
          name of person taking the orders off?) at Eyman;
 6       Performance Measure 11 (Are newly prescribed provider-ordered formulary
 7        medications provided to the inmate within two (2) business days after prescribed,
          or on the same day, if prescribed STAT?) at Eyman;
 8       Performance Measure 12 (Do Medical records contain documentation of refusals
 9        or “no shows”?) at Eyman;
         Performance Measure 14 (Are refills for chronic care or requested by a prisoner
10        between three and seven business days prior to the prescription running out
11        completed in a timely manner such that there is no interruption or lapse in
          medication?) at Eyman;
12       Performance Measure 15 (Are Inmates who refuse prescribed medication (or no
13        show) being counseled by a QHCP) after three consecutive refusals?) at Eyman
          and Lewis;
14       Performance Measure 19 (Perpetual inventory medications will be signed off on
15        the Inmate’s individual MAR.) at Lewis;
         Performance Measure 24 (Are emergency medical response bags checked daily,
16        inventoried monthly, and contain all required essential items?) at Lewis;
17       Performance Measure 35 (For intersystem transfers (complex to complex), are all
          inmate medications (KOP and DOT) transferred with and provided to the inmate
18        or otherwise provided at the receiving prison without interruption?) at Eyman and
          Lewis;
19
         Performance Measure 37 (Is the inmate being seen on sick call by an RN within
20        24 hours after the HNR is received (or immediately if identified with an emergent
          need, or the same day if identified as having an urgent need)?) at Eyman and
21
          Lewis;
22       Performance Measure 39 (Are routine provider referrals being addressed by a
          medical provider and referrals requiring a scheduled provider appointment being
23
          seen within fourteen (14) calendar days of the referral?) at Eyman and Lewis;
24       Performance Measure 40 (Are urgent provider referrals being seen by a Medical
          Provider within 24 hours of the referral?) at Eyman;
25
         Performance Measure 42 (Is a follow-up sick call encounter occurring within the
26        time frame specified by the Medical or Mental Health Provider?) at Eyman and
          Florence;
27
         Performance Measure 44 (Are inmates that are returning from an inpatient hospital
28        stay or ER transport with discharge recommendations from the hospital having the


                                               -6-
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 7 of 8



 1            hospital’s treatment recommendations reviewed and acted upon by a Medical
 2            Provider within 24 hours?) at Eyman, Florence, and Lewis;
             Performance Measure 47 (Are Medical Providers communicating the results of the
 3            diagnostic studies to the inmate upon request and within seven (7) calendar days
 4            of the date of the request?) at Eyman and Lewis;
             Performance Measure 49 (Are patients for whom a provider’s request for specialty
 5            services is denied told of the denial by a Medical Provider at the patient’s next
 6            scheduled appointment, no more than 30 days after the denial, and the Provider
              documents in the patient’s medical record the Provider’s follow-up to the denial?)
 7            at Eyman and Florence;
 8           Performance Measure 50 (PM 50—Are Medical Providers reviewing the
              diagnostic report, including pathology reports, and acting upon the reports with
 9            abnormal values within five (5) calendar days of receiving the report at the
              prison?) at Florence;
10
             Performance Measure 51 (Are routine consultations being scheduled and
11            completed within 60 calendar days of the consultation being requested by the
              provider?) at Eyman, Florence, and Tucson;
12
             Performance Measure 52 (Are specialty consultation reports being reviewed and
13            acted on by a provider within seven (7) calendar days of receiving the report?) at
              Eyman and Florence;
14
             Performance Measure 66 (Are medical provider encounters occurring at a
15            minimum of every 72 hours for IPC inmates?) at Florence and Tucson;
             Performance Measure 67 (PM 67—In an IPC, do registered nurses will conduct
16
              and document an assessment at least once every shift? Graveyard shift
17            assessments can be welfare checks.) at Tucson; and
             Performance Measure 72 (Do inmates who refuse prescribed diets for more than 3
18
              consecutive days receive follow‑up nutritional counseling by a QHCP?) at
19            Eyman.
20
              IT IS FURTHER ORDERED that, by Friday, July 19, 2019, Defendants shall
21
     provide June compliance scores to the Court for review.
22
              IT IS FURTHER ORDERED that, on Friday, July 26, 2019, Defendants shall
23
     show cause as to why the Court should not impose a civil contempt sanction of $50,000
24
     per Performance Measure per complex.
25
     >>
26
     >>
27
     >>
28


                                                 -7-
     Case 2:12-cv-00601-ROS Document 3235 Filed 05/06/19 Page 8 of 8



 1           IT IS FURTHER ORDERED that Plaintiffs may file a response no later than
 2   Friday, August 16, 2019. Defendants may file a reply no later than Friday, August 30,
 3   2019.
 4           Dated this 3rd day of May, 2019.
 5
 6
 7                                                    Honorable Roslyn O. Silver
 8                                                    Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
